internal_revenue_service number release date index number ------------------------------------------------------ ----------------------------- --------------------------------- re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-147519-09 date date legend decedent spouse date y z dear -------------- --------------------------------------------------- ---------------------- ------------------------- ----------- -------------- this responds to your authorized representative’s letter dated date requesting a ruling that pursuant to revproc_2001_38 2001_2_cb_124 the qualified_terminable_interest_property qtip_election made with respect to decedent's_estate is a nullity for federal estate gift and generation-skipping_transfer_tax purposes the facts submitted and representations made are as follows decedent died on date survived by spouse pursuant to article three of decedent's last will and testament upon decedent's death all of decedent’s property both real and personal was to be divided into two separate shares the marital_deduction share and the family share pursuant to article three section c paragraph the marital_deduction share is to be the smallest fractional share of decedent’s residuary_estate that qualifies for the federal estate_tax deduction article three section c paragraph provides that the family share shall consist of the remaining fractional share after deducting the marital_deduction share under article four the family share shall be held in trust with the trustee applying for the spouse’s benefit such sums from the income and principal of the trust estate as the trustee deems necessary or advisable from time to time for her maintenance in health and reasonable comfort plr-147519-09 decedent's united_states estate and generation-skipping_transfer_tax return form_706 was timely filed decedent’s gross_estate consisted of jointly owned assets and stocks and bonds the personal representative reported assets jointly owned by decedent and spouse on schedule e jointly owned property of form_706 pursuant to sec_2040 decedent’s interest in such jointly owned property is dollar_figurey the balance of decedent’s estate consisted of stocks and bonds valued at dollar_figurez which were to be allocated held administered and distributed in the family share accordingly dollar_figurez was reported on schedule b stocks and bonds of the form_706 no property either probate or non-probate passed to any person other than spouse on schedule m bequests etc to surviving_spouse of form_706 all of decedent’s interest in the assets reported on both schedule b and schedule e were reported as property interests passing to the surviving_spouse and qualifying for the marital_deduction further a qtip_election was made with respect to all of these assets in computing the estate_tax liability the estate claimed a marital_deduction for the value of the jointly owned non-probate property and decedent’s probate assets the stocks and bonds which passed entirely to the family share in accordance with the terms of decedent’s will the return reported an estate_tax liability of zero the jointly owned property included in the decedent's gross_estate that passed to spouse qualify for the marital_deduction under sec_2056 a qtip_election was not required in order for these assets to qualify for the marital_deduction you request a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qtip_election made with respect to the jointly owned assets and the assets passing to the family share established under decedent’s will will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 of the internal_revenue_code where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving plr-147519-09 spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qtip for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provide that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case one-half the value of the jointly owned assets was included in decedent’s gross_estate under sec_2040 and qualified for the estate_tax_marital_deduction under sec_2056 a qtip_election was not required in order for these assets plr-147519-09 to qualify for the marital_deduction accordingly the qtip_election made with respect to the value of the jointly owned property_passing_to_spouse is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 in addition the qtip_election made with respect to the value of the property passing to the family share was not necessary to reduce the estate_tax liability to zero in this case the estate_tax would have been zero whether or not the election was made with respect to the family share accordingly the qtip_election with respect to the value of the property passing to the family share is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the value of the jointly owned property and the property held in the family share will not be includible in spouse’s gross_estate under sec_2044 further spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to the family share finally spouse will not be treated as the transferor of the jointly owned assets or the property in the family share for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
